Citation Nr: 0522701	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-20 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO denied service connection for 
bilateral hearing loss, tinnitus, vertigo, and post-traumatic 
stress disorder (PTSD).  The veteran timely perfected an 
appeal of these determinations to the Board.  

In an October 2001 rating decision, the RO granted service 
connection for PTSD.  Because the veteran has not expressed 
disagreement with either the assigned rating or the effective 
date, the issue is no longer a part of the current appeal.  

Additionally, in a September 2004 rating decision, the RO 
granted service connection for tinnitus, assigning a 10 
percent rating, effective December 28, 1998.  Thus, the 
service connection issue is no longer a part of the current 
appeal.  However, in an August 2005 statement, the veteran's 
representative asserted that the veteran is entitled to 
separate compensable ratings for bilateral tinnitus.

The issue of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not currently have bilateral hearing 
loss, as defined by VA.

2.  Vertigo was not shown in service or within one year 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
on October 2003 fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  In this regard, the letter informed the 
veteran and his representative of the information and 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties for 
obtaining evidence.  The letter also informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  Thus, as a practical matter, the Board finds that 
the veteran has been notified of the need to provide any 
evidence in his possession that pertains to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed March 2000 rating decision, September 2000 statement 
of the case, and May 2003 and October 2004 supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical and personnel records, post-service 
VA medical records, VA examination reports, and statements 
made by the veteran in support of his claims.  Additionally, 
in light of the Board's finding that the veteran does not 
currently have bilateral hearing loss, the Board concludes 
that VA will discontinue providing assistance in obtaining 
evidence because the evidence obtained indicates that there 
is no reasonable possibility that further assistance would 
substantiate this claim.  See 38 C.F.R. § 3.159(d).  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

If an organic disease of the nervous system, to include 
hearing loss, manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

Bilateral Hearing Loss

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

After a careful review of the record, the Board finds that 
the veteran did not have bilateral hearing loss during 
service.  His June 1968 entrance examination report shows the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
-10
LEFT
5
-5
-5
-5
0

The Board observes that the above auditory thresholds do not 
establish impaired hearing as defined in 38 C.F.R. § 3.385.  

Although his July 1970 separation examination report does not 
reflect audiometric findings, it does reflect 15/15 hearing 
bilaterally on both whispered voice and spoken voice testing.  

Post service, a June 2003 VA audiology examination showed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
20
LEFT
15
20
10
10
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner stated that hearing was within normal limits through 
all frequencies in the right ear and hearing in the left ear 
was within normal limits through 4000 Hertz with mild hearing 
loss at 8000 Hertz.

The Board observes that the above auditory thresholds and 
speech recognition scores do not establish impaired hearing 
as defined in 38 C.F.R. § 3.385.  Thus, the Board finds that 
the veteran does not currently have a bilateral hearing loss 
disability as defined by VA.  In this regard, the Board 
observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board acknowledges the veteran's contentions that he has 
bilateral hearing loss that is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also acknowledges the argument presented by the 
veteran's representative in a November 2000 statement, in 
which he cites to Hensley.  The representative argues, in 
essence, that when the record shows acoustic trauma in 
service and an upward shift in audiometric thresholds in 
service, though not meeting the requirements of disability 
under 38 C.F.R. § 3.385, along with post-service audiometric 
thresholds that do meet the requirements, VA must consider 
whether there is a medically sound basis to attribute the 
post-service findings to the injury in service.  Although the 
presence of an upward shift in audiometric thresholds in 
service cannot be determined because the veteran's separation 
examination report does not contain audiometric thresholds, 
Board points out that post-service records fail to show that 
the veteran currently meets the requirements of 38 C.F.R. 
§ 3.385.  Thus, this argument is to no avail.

Lastly, the Board acknowledges that a June 2003 VA 
examination report reflects the opinion that the veteran's 
bilateral hearing loss is at least partially due to his 
military service.  However, the Board reiterates that the 
veteran does not have a present disability.  Thus, despite 
this favorable medical evidence, the veteran's claim for 
service connection still fails.  See 38 C.F.R. §§ 3.303; 
3.385.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vertigo

After a careful review of the record, the Board finds that 
the veteran does not currently have vertigo.  The Board notes 
that the record contains complaints of dizziness, including 
on January 1998 and January 2000.  The Board observes, 
however, that the record contains no diagnosis of vertigo.  
In this regard, the Board observes that there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See 38 U.S.C.A. § 1110; Degmetich, 
supra; Gilpin, supra; Brammer, supra.  Furthermore, there are 
no complaints of vertigo or dizziness during service or for 
many years after discharge.  Moreover, the record contains no 
competent medical evidence relating any current vertigo to 
service.  

The Board acknowledges the veteran's contentions that he has 
vertigo that is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for vertigo.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for vertigo is denied.


REMAND

As noted in the introduction, in a September 2004 rating 
decision, the RO granted service connection for tinnitus and 
assigned a 10 percent evaluation.  The veteran was notified 
of this decision in November 2004.  

In an August 2005 statement, the veteran's representative 
asserted that the veteran is entitled to separate compensable 
ratings for bilateral tinnitus.  After review, the Board 
observes that this statement should be construed as a timely 
notice of disagreement with the initial rating assigned for 
the veteran's service-connected bilateral tinnitus.  The RO 
has not issued the veteran a statement of the case that 
addresses this issue.  The Board finds that a remand is 
necessary to correct this procedural deficiency.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2004), 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the issue of 
entitlement to separate schedular 
10 percent disability ratings for 
bilateral tinnitus.  If the claim is not 
resolved to the veteran's satisfaction, 
the RO must furnish the veteran and his 
representative a statement of the case 
addressing the issue, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on the issue.  
The veteran is hereby advised of the need 
to file a timely substantive appeal with 
respect to this issue.  The issue should 
be returned to the Board if, and only if, 
a timely substantive appeal is received.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


